Order entered February 26, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00169-CV

                        IN PATRICK EDWARD BROWN, Relator


                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-11859

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


       .


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE